              1    Jay T. Jambeck (SBN # 226018)
                   jjambeck@leighlawgroup.com
              2    Damien B. Troutman (SBN # 286616)
                   dtroutman@leighlawgroup.com
              3    LEIGH LAW GROUP, P.C.
                   870 Market Street., Suite 1157
              4    San Francisco, CA 94102
                   Office: (415) 399-9155
              5    Fax: (415) 795-3733
              6    Attorneys for Plaintiff
                   ISAIAH BROWN
              7
                   SPINELLI, DONALD & NOTT
              8    A Professional Corporation
                   Domenic D. Spinelli, SBN: 131192
              9    Evan M. McLean, SBN: 309756
                   601 University Avenue, Suite 225
            10     Sacramento, CA 95825
                   Telephone: (916) 448-7888
            11     Facsimile: (916) 448-6888
                   Email: domenics@sdnlaw.com
            12
                   Attorneys for Defendant
            13     ELK GROVE UNIFIED SCHOOL DISTRICT
            14
                                                IN THE UNITED STATES DISTRICT COURT
            15

            16                        IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
            17
                     ISAIAH BROWN,                                    Case No.: 2:17-CV-00396-KJM-DB
            18
                                   Plaintiff,                         STIPULATION AND ORDER FOR
            19                                                        EXTENSION OF TIME TO FILE
                        vs.                                           DEFENDANT’S MOTION FOR
            20                                                        SUMMARY JUDGMENT
                     ELK GROVE UNIFIED SCHOOL
            21       DISTRICT,
            22                  Defendants.
                     __________________________          _____/
            23

            24
                          Plaintiff Isaiah Brown and Defendant Elk Grove Unified School District HEREBY
            25
                   STIPULATE AND AGREE to extend the time to extend Defedant’s deadline to file its Motion for
            26
                   Summary Judgment until September 11, 2019.
            27
                          On August 13, 2019, the Court extended Defendant’s deadline to file its Motion for
            28
SPINELLI, DONALD
     & NOTT
              1    Summary Judgment until September 6, 2019 so that Plaintiff could file a Request to Seal. (Dkt. #

              2    38).

              3           Since August 13, Plaintiff’s counsel has experienced major disruptions by two former

              4    clients who have filed frivolous legal actions against the Firm and its individual attorneys in state

              5    and federal court. Ms. Leigh and Mr. Troutman have separate pending civil harassment restraining

              6    order actions against one of the former clients for engaging in harassing and threatening behavior

              7    towards them, including appearing at Ms. Leigh’s home without legitimate basis and attempting to

              8    use the threat of force to “arrest” Mr. Troutman and Ms. Leigh over frivolous and untrue allegations

              9    of misconduct.

            10            On September 4-5, 2019, the parties met and conferred and agreed to request a short

            11     extension of Defendant’s deadline to file its Motion for Summary Judgment, until September 11,

            12     2019, so that the parties could submit a Joint Request to Redact or Seal pursuant to Local Rules

            13     140-41 and the August 3, 2018 Stipulated Protective Order entered by this Court. (Dkt. # 28).

            14            Per the parties’ agreement, Defendant’s Motion for Summary Judgment will remain

            15     scheduled for hearing on October 4, 2019.

            16            Accordingly, the parties stipulate and request a short extension of Defendant’s deadline to

            17     file its Motion for Summary Judgment until September 11, 2019 so that the Court has time to rule

            18     on the parties’Joint Request to Redact or Seal.

            19

            20     Dated: September 5, 2019                      LEIGH LAW GROUP, P.C.

            21

            22                                                   By: /s/ Damien Troutman
            23                                                           JAY T. JAMBECK
                                                                         DAMIEN TROUTMAN
            24                                                           Attorneys for Plaintiff
                                                                         ISAIAH BROWN
            25

            26

            27

            28
SPINELLI, DONALD
     & NOTT
              1    Dated: September 5, 2019   SPINELLI, DONALD & NOTT

              2

              3

              4                               By: _/s/ Evan M. McLean
                                                     DOMENIC D. SPINELLI
              5                                      EVAN M. McLEAN
              6                                      Attorneys for Defendant
                                                     ELK GROVE UNIFIED SCHOOL DISTRICT
              7

              8

              9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
SPINELLI, DONALD
     & NOTT
              1                                                  ORDER

              2            Pursuant to the parties’ stipulation and good cause showing:

              3            1.     Defendant’s deadline to file its Motion for Summary Judgment is Sepetmber 11,

              4    2019.

              5    DATED: September 6, 2019.
              6

              7
                                                                          UNITED STATES DISTRICT JUDGE
              8

              9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
SPINELLI, DONALD
     & NOTT
